DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s amendments overcome the previous claim objections. Therefore, the previous claim objections have been withdrawn.
Applicant’s amendments overcome the previous 112 rejections. Therefore, the previous 112 rejections have been withdrawn.
Additionally, the examiner has concluded that the prior art of record fails to anticipate or render obvious the current claims for the reasons explained in the “Allowable Subject Matter” section, below. Therefore, the previous 103 rejections have been withdrawn, and the claims are allowed
112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light directing module, image obtaining module, deriving module first recited in claim 11; light intensity obtaining module, phase difference obtaining module, and distance obtaining module in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “obtaining images of a reflection of the linearly polarized light wave directed towards the object surface and the reference surface for a plurality of wavelengths, wherein the images are at least four polarizations for each of the plurality of wavelengths, wherein the reflection of the linearly polarized light wave comprises a surface reflected light wave and a reference reflected light wave; and deriving the topography of the object surface based on the obtained images … wherein a reference z-position, equivalent to the z-position of a synthetic reference surface, is shifted, using the synthetic instrument, to a z-position at the object surface by subtracting the known delay, such that the remaining delay is zero and a phase at the reference z-position is zero for all wavelengths; … storing a measured phase at each wavelength as measured at the chosen x- y-position; and subtracting each of the measured phases at the chosen x-y-position from phases measured at all other x-y-positions at the same wavelengths,” (as claimed in independent claim 1) in combination with the other claimed limitations (see below for more details; for other relevant prior art, see the office action mailed 8/26/2020, including the additional prior art section).
Kim (US 20130113925) discloses deriving surface topography using four polarizations and a plurality of wavelengths (figure 5 and paragraph 23). However, Kim doesn’t disclose wherein a reference z-position, equivalent to the z-position of a synthetic reference surface, is shifted, using the synthetic instrument, to a z-position at the object surface by subtracting the known delay, such that the remaining delay is zero and a phase at the reference z-position is zero for all wavelengths; wherein the method further comprises: choosing a x-y-position at the object surface; storing a measured phase at each wavelength as measured at the chosen x- y-position; and subtracting each of the measured phases at the chosen x-y-position from phases measured at all other x-y-positions at the same wavelengths, and wherein the delay of all other x-y-positions at the object surface is referenced to the z-position of the chosen x-y-position.
Deck (US 6028670 A) teaches performing shifts and subtracting phases. However, Deck doesn’t teach obtaining images of a reflection of the linearly polarized light wave directed towards the object surface and the reference surface for a plurality of wavelengths, wherein the images are obtained for at least four polarizations for each of the plurality of wavelengths, wherein the reflection of the linearly polarized light wave comprises a surface reflected light wave and a reference reflected light wave; and deriving the topography of the object surface based on the obtained images … wherein a reference z-position, equivalent to the z-position of a synthetic reference surface, is shifted, using the synthetic instrument, to a z-position at the object surface by subtracting the known delay, such that the remaining delay is zero and a phase at the reference z-position is zero for all wavelengths; … storing a measured phase at each wavelength as measured at the chosen x- y-position; and subtracting each of the measured phases at the chosen x-y-position from phases measured at all other x-y-positions at the same wavelengths,” as well as some other limitations. More to the point, Deck doesn’t 
Nishiyama (JP2005326249A; cited by Applicant) discloses “subtracting the phase of this point from the phase of all measured positions with reference to the phase of interference at a certain point is used as the phase of each position to determine the fringe order” (paragraph 31). However, Nishiyama doesn’t teach that this is done at the same wavelengths. And it doesn’t teach many of the other limitations either. 
Therefore, while it is known in the art of interferometry to determine surface topography using multiple wavelengths, the claimed invention requires forming a phase map for the measured surface at each of multiple wavelengths, subtracting the measured phase at a chosen position for every point of the phase map for that wavelength, and repeating for every wavelength. Or more precisely, it requires, “obtaining images of a reflection of the linearly polarized light wave directed towards the object surface and the reference surface for a plurality of wavelengths, wherein the images are obtained for at least four polarizations for each of the plurality of wavelengths, wherein the reflection of the linearly polarized light wave comprises a surface reflected light wave and a reference reflected light wave; and deriving the topography of the object surface based on the obtained images … wherein a reference z-position, equivalent to the z-position of a synthetic reference surface, is shifted, using the synthetic for all wavelengths; … storing a measured phase at each wavelength as measured at the chosen x- y-position; and subtracting each of the measured phases at the chosen x-y-position from phases measured at all other x-y-positions at the same wavelengths,” For the reasons given above, the prior art of record doesn’t render this claimed invention obvious.
Regarding claims 11-20, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a light directing module adapted to direct a linearly polarized light wave towards the object surface along a z-direction and a reference surface, wherein the linear polarized light wave is from the light sources and has passed through the linear polarizing filters, wherein the linear polarized light wave directed towards the reference surface is a reference directed light wave and the linear polarized light wave directed towards the object surface is a surface directed light wave; an image obtaining module adapted to obtain images of a reflection of the linearly polarized light wave directed towards the object surface and the reference surface for a plurality of wavelengths, wherein the images are obtained for at least four polarizations for each of the plurality of wavelengths, wherein the reflection of the linearly polarized light wave comprises a surface reflected light wave and a reference reflected light wave …a deriving module adapted to derive the topography of the object surface based on the obtained images, a computer … formed to shift a reference z-position, equivalent to the z-position of a synthetic reference surface, to a z-position at the object surface by subtracting a known delay, such that the remaining delay is zero and a phase at the reference z-position is zero for all wavelengths, wherein the computer is configured to  choose a x-y-position at the object surface; store a measured phase at each wavelength as measured at the chosen x-y-position; and subtract each of the measured phases at the chosen x-y- position from phases measured at all other x-y-positions at the same wavelengths,” (as claimed in independent claim 11) in combination with the other claimed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M-F, 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS L PHILLIPS/               Examiner, Art Unit 2877